DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 17/003437 filed on August 26, 2020 in which Claims 1-18 are presented for examination.

Status of Claims
Claims 1-18 are pending, of which claims 1, 2, 5, 6, 10, 11, 14 and 15 are rejected under 102. Claims 3, 4, 7-9, 12, 13 and 16-18 are rejected under 103.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on August 26, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Objections
Claims 11-17 are objected to because of the following informalities:  Claims 11-17 (compute node) are dependent on Claim 10.  Claim 10 is a method claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the network element" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the network element" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, 10, 11, 14 and 15 is/are rejected under 35 U.S.C. 102 as being anticipated by Lopez (US Patent Application 2007/0016827).


Claim 1, Lopez teaches a compute node (View Lopez ¶ 20; network), comprising: a network-connected device, configured to communicate with a network (View Lopez ¶ 8, 21; network interface); and 5a baseboard management controller (BMC) (View Lopez ¶ 19, 32; BMC), which is connected to the network-connected device by a sideband interface (View Lopez ¶ 25, 51; sideband interface), the BMC configured to configure the network- connected device, via the sideband interface, to engage in a debug session over the network with a remote debug device (View Lopez ¶ 9, 9, 28; remote debugging).  

Claim 10 is the method corresponding to the node of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 102, most of the limitations of this claim has been noted in the rejection of Claim 1.  Lopez further teaches the BMC is configured to send to the network-connected device one or more parameters for connection with the remote debug device (View Lopez ¶ 32, 38; BMC communicates to remote access card).  

Claim 11 is the method corresponding to the node of Claim 2 and is therefore rejected under the same reasons set forth in the rejection of Claim 2.

Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 2.  Lopez further teaches a Central Processing Unit (CPU) that is configured to provide the one or more parameters to the 30BMC, for sending to the network-connected device (View Lopez ¶ 3, 4; CPU).  

Claim 14 is the method corresponding to the node of Claim 5 and is therefore rejected under the same reasons set forth in the rejection of Claim 5.

Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 5.  Lopez further teaches the CPU is connected to the network-connected device via a bus (View Lopez ¶ 17, 23; bus), and wherein the BMC is configured to send the one or more parameters to the network-connected device over the 5sideband interface when the network-connected device is unable to communicate over the bus (View Lopez ¶ 25; sideband).  

Claim 15 is the method corresponding to the node of Claim 6 and is therefore rejected under the same reasons set forth in the rejection of Claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US Patent Application 2007/0016827) in view of Peles (US Patent Application 2006/0029016).


Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 2.  Lopez does not explicitly teach the one 15or more parameters comprise at least one network parameter selected from a group of network parameters consisting of: a physical-layer source address; a physical-layer destination address; an Internet Protocol (IP) source address; 20an IP destination address; a port number; and a Virtual Local Area Network (VLAN) parameter.  


However, Peles teaches the one 15or more parameters comprise at least one network parameter selected from a group of network parameters consisting of: a physical-layer source address; a physical-layer destination address; an Internet Protocol (IP) source address; 20an IP destination address; a port number; and a Virtual Local Area Network (VLAN) parameter (View Peles ¶ 63; network address).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lopez with the one 15or more parameters comprise at least one network parameter selected from a group of network parameters consisting of: a physical-layer source address; a physical-layer destination address; an Internet Protocol (IP) source address; 20an IP destination address; a port number; and a Virtual Local Area Network (VLAN) parameter since it is known in the art that a network address can be selected (View Peles ¶ 63).  Such modification would have allowed a network address to be selected for debugging.

Claim 12 is the method corresponding to the node of Claim 3 and is therefore rejected under the same reasons set forth in the rejection of Claim 3.

Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US Patent Application 2007/0016827) in view of Burch (US Patent Application 2014/0189775).

Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 2.  Lopez does not explicitly teach the one or more parameters comprise a secure debug-enablement 25token, for establishing the debug session with the remote debug device.  


However, Burch teaches the one or more parameters comprise a secure debug-enablement 25token, for establishing the debug session with the remote debug device (View Burch ¶ 23, 49; security monitoring debug token service).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lopez with the one or more parameters comprise a secure debug-enablement 25token, for establishing the debug session with the remote debug device since it is known in the art that a debug session can be initiated (View Burch ¶ 23, 49).  Such modification would have allowed a debug session to be established remotely.

Claim 13 is the method corresponding to the node of Claim 4 and is therefore rejected under the same reasons set forth in the rejection of Claim 4.

Claim(s) 7, 8, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US Patent Application 2007/0016827) in view of Shah (US Patent Application 2021/0192085).

Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 1.  Lopez does not explicitly teach the BMC is configured to query from the network-connected device a challenge parameter and, responsive to the challenge 10parameter, to send to the network-connected device a secure debug-enablement token, for establishing the debug session with the remote debug device.  


However, Shah teaches the BMC is configured to query from the network-connected device a challenge parameter (View Shah ¶ 57; BMC) and, responsive to the challenge 10parameter, to send to the network-connected device a secure debug-enablement token, for establishing the debug session with the remote debug device (View Shah ¶ 57, 59; inject debug token).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lopez with the BMC is configured to query from the network-connected device a challenge parameter and, responsive to the challenge 10parameter, to send to the network-connected device a secure debug-enablement token, for establishing the debug session with the remote debug device since it is known in the art that a debug token can be transmitted (View Shah ¶ 57, 59).  Such modification would have allowed a BMC to establish a debug session remotely.

Claim 16 is the method corresponding to the node of Claim 7 and is therefore rejected under the same reasons set forth in the rejection of Claim 7.

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 7.  Shah further teaches the BMC is configured to send to the network-connected device a 15'set-token' command over the sideband interface, the set token command including a payload that comprises the secure debug-enablement token (View Shah ¶ 41, 45; fuse setting token).  

Claim 17 is the method corresponding to the node of Claim 8 and is therefore rejected under the same reasons set forth in the rejection of Claim 8.

Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US Patent Application 2007/0016827) in view of Datta (US Patent Application 2017/0083393).

Claim 9, most of the limitations of this claim has been noted in the rejection of Claim 1.  Lopez does not explicitly teach the sideband interface comprises at least one of Network 20Controller Sideband Interface (NC-SI), System Management Bus (SMBus), Reduced media-independent interface (RMII), RMII Based Transport (RBT) and PCIe Bus.


However, Datta teaches the sideband interface comprises at least one of Network 20Controller Sideband Interface (NC-SI), System Management Bus (SMBus), Reduced media-independent interface (RMII), RMII Based Transport (RBT) and PCIe Bus (View Datta ¶ 13; SMBus).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lopez with the sideband interface comprises at least one of Network 20Controller Sideband Interface (NC-SI), System Management Bus (SMBus), Reduced media-independent interface (RMII), RMII Based Transport (RBT) and PCIe Bus since it is known in the art that SMBus can be used (View Datta ¶ 13).  Such modification would have allowed a SMBus to be used to establish a remote debug session.

Claim 18 is the method corresponding to the node of Claim 9 and is therefore rejected under the same reasons set forth in the rejection of Claim 9.


Prior Art Made of Record

Rothman et al. (U.S. Patent Application No. 2007/0011507), teaches a remote accessible debugger.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114